Citation Nr: 0202988	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  00-16 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a partial 
osteotomy of the lateral two-thirds of the left clavicle 
(claimed as a left shoulder condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1954 to October 
1958 and from October 1966 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).  That decision determined that new and 
material evidence had been presented to reopen the claim for 
service connection for a left shoulder condition and 
subsequently denied the claim.  The Board must, however, 
proceed with its own determination as to whether the matter 
at issue is properly to be reopened at this time.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The RO's April 1983 decision, which denied service 
connection for a partial osteotomy of lateral 2/3 of the left 
clavicle (claimed as a left shoulder condition), was not 
appealed following the RO's issuance of notice of the denial 
to the veteran.

3.  The additional evidence submitted since the RO's April 
1983 decision is neither cumulative nor redundant, it bears 
directly and substantially upon the specific matter of 
whether a left shoulder condition was incurred in or 
aggravated by service, and, when considered with all of the 
evidence of record, has a significant effect upon the facts 
previously considered.

4.  The evidence reasonably shows that the symptoms of a pre-
existing condition increased in severity during service and 
were not a natural progression of the condition.

CONCLUSIONS OF LAW

1.  The evidence received since the RO's rating decision in 
April 1983, which denied service connection for residuals of 
a partial osteotomy of the lateral two-thirds of the left 
clavicle (claimed as a left shoulder condition), is new and 
material, and the appellant's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 and Supp. 2001); 38 C.F.R. § 3.156 
(2001).

2.  The veteran's pre-existing left shoulder condition was 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for service connection for a left shoulder condition and 
complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, a VA examination report from February 1983, 
an August 1999 statement from the veteran, recent VA 
treatment records, and the veteran's statements and testimony 
before a hearing officer at a hearing held at the RO in 
August 2000.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue on appeal.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that an x-ray of the chest, 
taken in November 1954 shortly after entrance into service 
for the purpose of ruling out the presence of pneumonia, 
showed an old fracture deformity of the left clavicle through 
its distal third.  An x-ray report from December 1956 
indicated that the veteran was then experiencing pain in his 
shoulder.  The x-ray revealed an old fracture of the mid-
portion of the clavicle with considerable upward bowing at 
the fracture site and downward displacement of the lateral 
fragment the entire width of the bone.  There was a large 
amount of callus visible, but a sharply defined radiolucent 
line running vertically through the fracture site was 
suggestive of a non-union.

A surgical report in the service medical records, dated 
January 1957, indicated that the veteran incurred a fracture 
of the left clavicle in early childhood and was asymptomatic 
until recently when he began to have some pain on motion of 
the left shoulder.  X-rays demonstrated a non-union and 
pseudoarthrosis in the mid shaft of the left clavicle.  A 
surgical excision of the enlarged mass of the pseudarthrosis 
and the lateral portion of the clavicle was carried out under 
general anesthesia.

X-rays were taken in September 1972, April 1974 and April 
1975.  The x-ray reports noted residuals that could have been 
from an old fracture.

A VA examination was conducted in February 1983.  The veteran 
reported less strength in his left upper extremity as a 
result of the partial excision of his left clavicle.  The 
examiner noted tenderness over the area of the excised 
clavicle and moderate tissue and bone loss.  The examiner 
indicated there was no limitation of motion.  An x-ray showed 
that the outer half of the left clavicle was absent and there 
was evidence of residual thickened periosteum at that level.

Service connection for a left shoulder condition was denied 
in an April 1983 rating decision.  The veteran was notified 
of the decision in April 1983.  He did not file a timely 
appeal.  The RO's April 1983 decision became final.  In July 
1999, the veteran filed a claim seeking service-connection 
for his left shoulder condition.  At that time he reported 
that he was being treated at the Denver VAMC.

A July 1999 VA treatment note indicates that the veteran was 
seeking treatment for pain in his left shoulder.  The veteran 
reported that he had an excision of his outer clavicle for a 
fracture during service.  X-rays showed an excision of the 
outer left clavicle.  The physician diagnosed the veteran 
with adhesive capsulitis and excision of the outer clavicle 
of the left shoulder.

The veteran submitted a statement in support of his claim in 
August 1999.  He indicated that he fractured his left 
clavicle in childhood and the injury healed without 
residuals.  He noted that he was in an accident in 1956, 
during service, that aggravated his pre-existing condition 
making surgery necessary.

An October 1999 RO rating decision reopened and subsequently 
denied the claim for service connection for a left shoulder 
condition.  The veteran subsequently filed a notice of 
disagreement (NOD) and perfected this appeal.

The veteran testified at a hearing held at the RO before a 
hearing officer in August 2000.  The veteran testified that 
he fell and injured his left shoulder when he was a child.  
He indicated that he did not have any symptoms related to the 
injury when he entered service.  He stated that he injured 
his left shoulder in a car accident during service.  He 
indicated that he had not had any problems with his shoulder 
during service prior to the accident.  He stated that he had 
had problems with his left shoulder since his surgery in 
service.

III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v.  Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Because the RO previously denied the veteran's claim of 
service connection for a left shoulder condition in April 
1983, and because the veteran did not file a timely appeal, 
see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2001), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's April 1983 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  New and material evidence means evidence not 
previously submitted to the agency decision makers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Board notes that, since the last disallowance, the 
veteran has submitted VA treatment records, an August 1999 
statement in support of his claim, and he testified at a 
hearing held at the RO before a hearing officer in August 
2000.  In the Board's judgment, taking into consideration all 
of the evidence, both old and new, the evidence submitted 
since the last disallowance warrants a reopening, and the 
veteran is entitled to have his claim readjudicated on the 
basis of all the evidence of record.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence reasonably shows that the 
veteran's left shoulder condition was aggravated during 
service. The Board notes that when claiming entitlement to 
service connection for the aggravation of a preexisting 
condition, an appellant is not required to establish a causal 
link between his military service and the deterioration of 
his preservice disability, but must show only that the 
aggravation occurred in service.  See Browder v. Derwinski, 1 
Vet. App. 204, 207 (1991).  The November 1954 x-ray report 
noted an old fracture deformity.  The December 1956 x-ray 
noted considerable upward bowing at the fracture site and 
downward displacement of the lateral fragment the entire 
width of the bone.  The additional abnormal findings on the 
second x-ray suggest that the disorder increased in severity.  
In addition, the December 1956 report stated that the veteran 
was experiencing pain in his shoulder.  The January 1957 
treatment note indicated that the veteran's left shoulder had 
been asymptomatic until recently.  The progression during 
service from being asymptomatic to symptomatic clearly 
indicates an increase in severity.  The Board finds that the 
veteran's service medical records indicate that the symptoms 
relating to his pre-existing left shoulder condition worsened 
during service.

In addition to the objective findings in the service medical 
records, the veteran testified, at the August 2000 hearing, 
that after he fractured his clavicle as a child his left 
shoulder was asymptomatic until 1956, two years after 
entering the service.  The Board finds the veteran's 
testimony credible.  Accordingly, his testimony weighs in 
favor of his claim for aggravation of a pre-existing left 
shoulder condition.

The Board notes that a determination that a preexisting 
disability which increased in severity was not aggravated by 
service would require a finding that the increase in severity 
was due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; Browder v. Brown, 5 Vet. App. 268, 270 
(1993); Stadin v. Brown, 8 Vet. App. 280, 285 (1995).  There 
is no evidence to support such a finding in the record.  The 
veteran's service medical records document the progression of 
his left shoulder condition.  The condition is related to a 
left clavicle fracture prior to service.  However, none of 
the records indicate that his increased symptomatology was a 
natural progression of the disease.  In addition, the 
February 1983 VA examination contains no findings regarding 
the specific etiology of the veteran's left shoulder 
condition and does not find that the surgery that the veteran 
had in 1957 occurred as a result of the natural progression 
of his condition.  Accordingly, the Board finds that the 
veteran's left shoulder condition was aggravated during 
service.



ORDER

Service connection for residuals of a partial osteotomy of 
the lateral two thirds of the left clavicle is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

